Citation Nr: 1539128	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to August 1981 with additional service in the Naval Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Additional evidence was received in August 2013 with a waiver for agency of original jurisdiction (AOJ) review. 

The Veteran requested a hearing before a member of the Board in his substantive appeal on a VA Form 9.  The hearing was scheduled for August 2013 and the Veteran was notified of the hearing in a letter dated in July 2013.  However, in August 2013, the Veteran requested that his Travel Board hearing be cancelled.  Accordingly, the Board considers the request for a Board hearing withdrawn.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's service or in the first year following the Veteran's discharge, and is not shown to be otherwise related to his service or a period of active duty for training (ACDUTRA).

2.  A gastrointestinal disorder shown in service was self-limited; GERD is not shown to have had its onset during service and the currently diagnosed GERD is not shown to be related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2.  Service connection for GERD is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. A September 2008 letter to the Veteran informed him of the evidence generally needed to support a claim of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  This notice was issued prior to the June 2009 rating decision from which the instant appeal arises and the issues were most recently in a January 2011 statement of the case. Therefore, there is no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in February 2009.  The Board finds that the examinations and opinions are adequate for rating purposes as the reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167  (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "veteran" is defined in 38 U.S.C.A. § 101(2)  as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) .

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

Hypertension

Some chronic diseases (to include hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for hypertension).
 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has hypertension due to his active duty service or service in the Reserves.  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran's active duty STRs show no diagnosis of hypertension.  Blood pressure readings on his July 1981 separation examination were 118/60.  Blood pressure readings through the Veteran's Reserve service are largely normal with the exception of August 1990 (a reading of 140/90 followed by readings of 128/89 and 145/70), September 1994 (a reading of 139/94), and March 1996 (a reading of 140/90).  Review of the Veteran's Reserve STRs also shows that the Veteran underwent a stress test and cardiac catherization in June 1992 following an irregular EKG.  Coronary angiography showed no evidence of ischemia, the examinations were normal, and the Veteran was found fit for full duty. 

An April 2006 VA treatment record indicates the Veteran's blood pressure was 166/97, but notes that this was likely due to pain related to his tooth abscess.  An August 2006 VA treatment record shows the Veteran complained of intermittent dizziness and chest pain for the past 2 months.  It was noted that the Veteran had likely had elevated blood pressure for some time; a diagnosis of hypertension was not made, but the Veteran was referred to his primary care physician for follow-up.  A June 2007 VA treatment record notes a diagnosis of hypertension and the Veteran was prescribed medication. 

On February 2009 VA examination, the examiner noted the Veteran's diagnosis of hypertension and that he had been receiving treatment for sure for about a year and a half.  The examiner noted that review of the Veteran's STRs showed that blood pressure determinations during active service were all normal and that almost all of his Reserve blood pressure determinations were normal except for a few scattered readings of 140/90.  The examiner noted that most blood pressure determinations were between 118 and 138/70 to 80.  The examiner found that there is nothing to indicate that the Veteran had hypertension in service or during the time his blood pressure was taken in the Reserves.  The examiner also found no arteriosclerotic complications of hypertension.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to his service as there is no evidence of hypertension during active duty and his hypertension was diagnosed only a year and a half ago (about 2007).  Thus, the examiner concluded that the Veteran's present hypertension was not caused by his period of active duty nor did the Veteran appear to have hypertension during his time in the Reserves. 

It is not in dispute that the Veteran currently has hypertension, as such is shown to be diagnosed in VA treatment records.  However, the preponderance of the medical evidence is against a finding that hypertension was manifest during service or in the first postservice year of active duty.  The 2009 VA examiner, after reviewing the evidence of record, concluded that there is nothing to indicate that the Veteran had hypertension in service or during the time his blood pressure was taken in the Reserves.  His STRs are silent for any diagnosis of hypertension.  Notably, on July 1981 separation examination, the Veteran's blood pressure readings were normal.  

The only evidence indicating that the Veteran's hypertension manifested in service (or in the first postservice year) consists of his own accounts.  In essence, he asserts that he developed such disability in service or during a period of ACDUTRA, and has had continuing problems with his blood pressure ever since.  However, the preponderance of the evidence is against such a finding.  Significantly, the medical opinion of record contradicts his account.

In this regard, as noted above, the Veteran's STRs contain no mention of high blood pressure (hypertension) and on July 1981 separation examination the Veteran was examined and found not to have problems with his heart and his blood pressure was normal.  The first instance of a diagnosis of hypertension was in June 2007.  Hence, service connection for hypertension on the basis that it became manifest in active duty service (or in the first postservice year) and has persisted is not warranted.

The Veteran is also shown to have served in the Naval Reserves for a period following his discharge from active duty.  A review of his Reserve medical records reveals no evidence of a diagnosis of hypertension.  The Board notes that the Veteran did have a cardiac work-up following an irregular EKG, however, all subsequent cardiac testing was normal and the Veteran was found fit for duty; there is no indication that such treatment is related to the Veteran's current hypertension.  Finally, while there are scattered readings of elevated blood pressure during his Reserve service, the February 2009 VA examiner noted that such readings were not evidence of a diagnosis of hypertension.

What remains for consideration is whether or not the Veteran's current hypertension may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a complex medical process, such as hypertension, is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  An etiological opinion requires knowledge of the complexities of the (internal) cardiovascular system and the various causes of (frequently unobservable) hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  To the extent that the Veteran himself asserts he suffers from a hypertension as a result of service, or that its onset was in service, the Board does not question the Veteran's sincerity of his beliefs.  The Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  There is no probative evidence that shows or suggests that the Veteran's hypertension may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.  Thus, service connection for hypertension must be denied.

GERD

The Veteran's STRs show that in March 1980, the Veteran complained of stomach cramping and vomiting.  The assessment was to rule out gastroenteritis.  On his July 1981 separation examination, the Veteran's abdomen and viscera were normal on clinical evaluation. 

A January 2001 private treatment record notes the Veteran reported reflux that he had been treating with Prilosec for the past 2 months.  The assessment was esophageal reflux.

An August 2006 VA treatment record shows that the Veteran complained of chest pain for the past 2 months which occurred approximately twice per week.  The Veteran noted that he eats late at night and that he had noticed reflux and vomiting in the morning.  GERD was diagnosed and the Veteran was advised to use over-the-counter medications for treatment.  VA treatment records since show ongoing treatment for GERD. 

On February 2009 VA examination, the Veteran reported onset of his symptoms 4 to 5 years earlier and indicated that heartburn and indigestion with some mild dysphagia had their onset over the past few years, but that he has had some symptoms since active service.  The diagnosis was GERD and the examiner noted that the diagnosis in service was gastroenteritis in 1978 which was self-limited and the Veteran did not have any chronic symptoms in service to suggest GERD.  The examiner opined that it is less likely than not that the Veteran's present symptoms of GERD are related to the gastroenteritis the Veteran had in service and there is nothing to indicate chronic or recurring reflux symptoms while in service. 

On review of the record summarized above, the Board finds that although the Veteran was seen by medical personnel in service for cramping and vomiting, the service separation examination was noted to be normal.  Also, there is no additional notation of GERD symptoms or treatment until January 2001 (including review of his Reserve STRs).  Consequently, service connection for GERD on the basis it became manifest in service and persisted, is not warranted.  Furthermore, GERD is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There also is no competent evidence which relates the Veteran's current GERD to active service.  Whether a current gastrointestinal disorder (such as GERD) is related to remote service therein becomes a medical question, beyond the scope of lay observation/common knowledge.  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428   (2011).  Consequently, the Veteran's own opinion relating his current GERD to service is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

There is no competent (medical) evidence in the record that relates the Veteran's GERD to service, to include his abdominal complaints therein.  The February 2009 VA medical opinion that directly addresses the matter of a nexus between the Veteran's currently diagnosed GERD and his service is against his claim noting that gastroenteritis was self-limited and there is no evidence of chronic or recurring reflux symptoms in service.  As the VA examiner reflects familiarity with the factual record, and includes rationale that cites to supporting factual data it is competent evidence in the matter; and because there is no competent evidence to the contrary, it is persuasive.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the appeal seeking service connection for GERD must be denied.



ORDER


The appeal seeking service connection for hypertension is denied. 

The appeal seeking service connection for GERD is denied.


____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


